                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Barbara J. Miller, State Bar No. 167223
                     2   Joel M. Purles, State Bar No. 266208
                         Alejandro David Szwarcsztejn, State Bar No. 272371
                     3   600 Anton Boulevard, Suite 1800
                         Costa Mesa, CA 92626-7653
                     4   Tel: +1.714.830.0600
                         Fax: +1.714.830.0700
                     5   barbara.miller@morganlewis.com
                         joel.purles@morganlewis.com
                     6   david.szwarcsztejn@morganlewis.com
                     7   Attorneys for Defendants
                         GOLDEN STATE FC LLC and AMAZON.COM, INC.
                     8

                     9                               UNITED STATES DISTRICT COURT
                    10                             EASTERN DISTRICT OF CALIFORNIA
                    11

                    12   JUAN TREVINO, an individual, on behalf of        Case No. 1:18-cv-00120-DAD-BAM
                         himself and all others similarly situated,
                    13
                                              Plaintiff,
                    14                                                    JOINT STIPULATION TO VACATE
                                       vs.                                DEADLINE FOR COMPLETION OF
                    15                                                    RULE 30(B)(6) DEPOSITION; ORDER
                         GOLDEN STATE FC, LLC, a Delaware
                    16   Limited Liability Company; AMAZON.COM,
                         INC., a Delaware Corporation, and DOES 1
                    17   through 10,
                                                                          Complaint Filed: July 12, 2017
                    18                        Defendants.
                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

MORGAN, LEWIS &     28
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA



                               STIPULATION TO VACATE DEADLINE FOR COMPLETION OF RULE 30(B)(6) DEPOSITION
                     1             IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Juan Trevino

                     2   (“Plaintiff”) and Defendant Golden State FC LLC (“Defendant”) (collectively, the “Parties”), by

                     3   and through their respective counsel of record, as set forth below:

                     4             WHEREAS, the Court, in its August 30, 2018 Minute Order, had ordered the Parties to

                     5   meet and confer regarding the scheduling of the Parties’ previously-noticed depositions of

                     6   Plaintiff and Defendant’s Rule 30(b)(6) designees, and to complete those depositions by

                     7   September 30, 2018 (see ECF No. 31);

                     8             WHEREAS, on September 26, 2018, Defendant filed a motion to stay Plaintiff’s class

                     9   claims to the extent based upon allegations that Defendants violated California law by failing to

                    10   compensate employees for time spent in security screening procedures at California fulfillment

                    11   centers—which motion was heard on November 20, 2018 and is still pending before this Court;

                    12             WHEREAS, pursuant to stipulations submitted by the Parties and in light of Defendant’s

                    13   pending motion to stay, the Court entered Orders which continued the deadline for completing

                    14   Defendant’s Rule 30(b)(6) deposition to February 15, 2018 (see ECF Nos. 37, 47);

                    15             WHEREAS, Plaintiff now intends to seek Court approval to consolidate all claims and

                    16   proceedings—including all discovery and depositions—in the above-captioned action with other

                    17   related cases currently pending in this Court, and has raised the issue of consolidation with

                    18   Defendant;

                    19             WHEREAS, the Parties anticipate filing a stipulation addressing consolidation in short

                    20   order;
                    21             NOW THEREFORE, the Parties HEREBY STIPULATE and request, by and through the

                    22   Parties’ respective counsel, that the Court’s February 15, 2019 deadline for completing the

                    23   deposition of Defendant’s Rule 30(b)(6) designees be VACATED, to allow the Parties to address

                    24   all discovery-related issues in a consolidated manner in the anticipated forthcoming consolidated

                    25   action.

                    26             The Parties are making this request in good faith and not for purposes of delay.
                    27   ///

                    28   ///
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA
                                                                            1
                                  STIPULATION TO VACATE DEADLINE FOR COMPLETION OF RULE 30(B)(6) DEPOSITION
                     1         IT IS SO STIPULATED.

                     2
                                                        PETER R. DION-KINDEM, P.C.
                     3   Dated: February 14, 2019
                     4
                                                        By /s/ Peter R. Dion-Kindem (as authorized on 2/11/2019)
                     5                                      Peter R. Dion-Kindem
                                                            Attorney for Plaintiff
                     6                                      Juan Trevino
                     7   Dated: February 14, 2019       MORGAN, LEWIS & BOCKIUS LLP
                     8

                     9                                  By /s/ Barbara J. Miller
                                                            Barbara J. Miller
                    10                                      Joel M. Purles
                                                            Attorneys for Defendant
                    11                                      GOLDEN STATE FC, LLC
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA
                                                                   2
                               STIPULATION TO VACATE DEADLINE FOR COMPLETION OF RULE 30(B)(6) DEPOSITION
                     1                                                 ORDER

                     2
                                Having read and considered the Parties’ Joint Stipulation to Vacate Deadline for Rule
                     3
                         30(b)(6) Deposition, and good cause appearing, it is HEREBY ORDERED that the Stipulation is
                     4
                         approved and the February 15, 2019 deadline for completing Defendant Golden State FC LLC’s
                     5
                         Rule 30(b)(6) deposition is VACATED. Furthermore, Plaintiff is HEREBY ORDERED to file a
                     6
                         status report within forty-five (45) days of the date of service of this order updating the Court as
                     7
                         to the status of Plaintiff’s efforts to consolidate the above-captioned action with other related cases
                     8
                         currently pending before the Court.
                     9

                    10   IT IS SO ORDERED.
                    11
                            Dated:     February 14, 2019                           /s/ Barbara    A. McAuliffe             _
                    12                                                       UNITED STATES MAGISTRATE JUDGE
                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA
                                                                           1
                               STIPULATION TO VACATE DEADLINE FOR COMPLETION OF RULE 30(B)(6) DEPOSITION
